

EXHIBIT 10.5
 


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 27th day of September, 2011, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), U.S. Bank
National Association, a national banking association, not in its individual
capacity but solely as trustee (in such capacity, the “Trustee” or the
“Assignee”) under a Pooling and Servicing Agreement dated as of September 1,
2011 (the “Pooling Agreement”), and Wells Fargo Bank, N.A., a national banking
association (the “Bank”).


In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) now serviced by the Bank (together
with its successors and assigns, the “Servicer”) for Assignor and its successors
and assigns pursuant to the Mortgage Loan Sale and Servicing Agreement dated as
of July 1, 2011, between Assignor and the Bank (the “Sale and Servicing
Agreement”) and the servicing thereof shall be subject to the terms of the Sale
and Servicing Agreement as modified or supplemented by this
Agreement.  Capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Sale and Servicing Agreement.  Assignor will
sell the Mortgage Loans to Depositor pursuant to a Mortgage Loan Purchase and
Sale Agreement dated the date hereof, and Depositor will sell the Mortgage Loans
to Assignee pursuant to the Pooling Agreement.


Assignment and Assumption


1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Mortgage Loans, and Depositor hereby accepts such
assignment from Assignor and assumes such obligations.


2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Mortgage Loans, and Assignee hereby accepts such
assignment from Depositor.


3.           Assignee agrees to be bound, as “Purchaser” (as such term is
defined in the Sale and Servicing Agreement), by all of the terms, covenants and
conditions of the Sale and Servicing Agreement relating to the Mortgage Loans,
and from and after the date hereof, Assignee assumes for the benefit of each of
Assignor, Depositor and the Bank all of Assignor's obligations as Purchaser
thereunder in respect of the Mortgage Loans.

 
 

--------------------------------------------------------------------------------

 

4.           The Bank hereby acknowledges the foregoing assignments and
assumptions and agrees that Assignee shall be the “Purchaser” under the Sale and
Servicing Agreement with respect to the Mortgage Loans.


Representations and Warranties


5.           Assignor warrants and represents to, and covenants with, Depositor,
Assignee and the Bank as of the date hereof that:


(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Sale and Servicing Agreement, which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)            Assignor is the lawful owner of its interests, rights and
obligations under the Sale and Servicing Agreement to the extent of the Mortgage
Loans, free and clear from any and all claims and encumbrances whatsoever, and
upon the transfer of such interests, rights and obligations to Assignee as
contemplated herein, Assignee shall have good title to all of Assignee's
interests, rights and obligations under the Sale and Servicing Agreement to the
extent of the Mortgage Loans, free and clear of all liens, claims and
encumbrances;


(c)            There are no offsets, counterclaims or other defenses available
to the Bank with respect to the Sale and Servicing Agreement;


(d)            Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Sale and
Servicing Agreement;


(e)            Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Assignor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Assignor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Assignor or its property is
subject.  The execution, delivery and performance by Assignor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on the part of Assignor.  This
Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Assignor enforceable
against Assignor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and

 
2

--------------------------------------------------------------------------------

 


(f)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.


6.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and the Bank that as of the date hereof:


(a)            Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;


(b)            Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Depositor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Depositor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Depositor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Depositor or its property is
subject.  The execution, delivery and performance by Depositor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Depositor. This
Agreement has been duly executed and delivered by Depositor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Depositor enforceable
against Depositor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and


(c)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.


7.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and the Bank that as of the date hereof:


(a)            Assignee is a national banking association duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; and

 
3

--------------------------------------------------------------------------------

 


(b)            Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling Agreement.  The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.


8.           The Bank warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:


(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Sale and Servicing Agreement, which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)            The Bank is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans pursuant to the Sale and
Servicing Agreement and otherwise to perform its obligations under the Sale and
Servicing Agreement;


(c)            The Bank has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of the Bank’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of the Bank’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which the Bank is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which the Bank or its property is
subject.  The execution, delivery and performance by the Bank of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of the Bank.  This
Agreement has been duly executed and delivered by the Bank and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of the Bank enforceable
against the Bank in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and

 
4

--------------------------------------------------------------------------------

 


(d)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by the Bank in connection with the execution, delivery or performance by
the Bank of this Agreement, or the consummation by it of the transactions
contemplated hereby.


Restated Bank Representations and Warranties


9.           The Bank hereby restates to Depositor and Assignee (a) the
representations and warranties set forth in Subsection 7.01 of the Sale and
Servicing Agreement as of the related Closing Date (as defined in the Sale and
Servicing Agreement) and (b) the representations and warranties set forth in
Subsection 7.02 of the Sale and Servicing Agreement as of the date hereof, as if
such representations and warranties were set forth herein in full.


In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date (as defined in the Sale
and Servicing Agreement) or the date hereof, as the case may be, Assignee shall
be entitled to all the remedies under the Sale and Servicing Agreement, subject
to the rights of the Controlling Holder pursuant to Paragraph 13.


Repurchase by Assignor Upon Certain Breaches of Representations and Warranties


10.        (a)             Assignor hereby covenants and agrees that, if a
breach of any representation and warranty set forth in Subsection 7.01 of the
Sale and Servicing Agreement exists on the date hereof that materially and
adversely affects the value of any Mortgage Loan or the interest of Assignee in
any Mortgage Loan and such breach did not exist as of the Closing Date (as
defined in the Sale and Servicing Agreement) of that Mortgage Loan, Assignor
shall have a period of 60 days from the earlier of either discovery by or
receipt of written notice from Assignee to Assignor of such breach within which
to correct or cure such breach.  A breach of representations and warranties in
Subsections 7.01(h), (bb), and (vv) shall be deemed to materially and adversely
affect the value of the related Mortgage Loan or the interest of the Assignee
therein.  Assignor hereby covenants and agrees that if any breach cannot be
corrected or cured within such 60 day period, then Assignor shall repurchase the
related Mortgage Loan at the Repurchase Price not later than 90 days after its
discovery or receipt of notice of such breach by wire transfer of immediately
available funds to such account as Assignee shall specify to Assignor.


(b)           Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Paragraph
10(a) above shall be by Arbitration administered by the American Arbitration
Association.  If any such controversy or claim has not been resolved to the
satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter; and provided further that if any Arbitration arising out of or
relating to an obligation or alleged obligation of the Bank to repurchase a
Mortgage Loan relating to the same representation and warranty has commenced and
is continuing, then such Arbitration shall be joined with the Arbitration
commenced hereunder.

 
5

--------------------------------------------------------------------------------

 


(c)           To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Paragraph 10, provided that if Assignor has not responded
to Assignee's notification of a breach of a representation and warranty,
Assignee shall not commence Arbitration with respect to that breach before 60
days following such notification in order to provide Assignor with an
opportunity to respond to such notification.  Within ten Business Days after a
party has provided notice that it has elected to pursue Arbitration, each party
may submit the names of one or more proposed Arbitrators to the other party in
writing.  If the parties have not agreed on the selection of an Arbitrator
within five Business Days after the first such submission, then the party
commencing Arbitration shall, within the next five Business Days, notify the
American Arbitration Association in New York, New York and request that it
appoint a single Arbitrator with experience in arbitrating disputes arising in
the financial services industry.


(d)           It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery.  Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate.  If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.


(e)           The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the  Arbitrator
shall be shared equally between both parties.   Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.


Recognition of Assignee


           11.           From and after the date hereof, subject to Paragraphs
13 and 14 below, the Bank shall recognize Assignee as owner of the Mortgage
Loans and will service the Mortgage Loans and perform its obligations hereunder
for the benefit of the Assignee in accordance with the Sale and Servicing
Agreement, as modified hereby or as may be amended from time to time, as if
Assignee and the Bank had entered into a separate servicing agreement for the
purchase and servicing of the Mortgage Loans in the form of the Sale and
Servicing Agreement, the terms of which are incorporated herein by reference, as
amended by this Agreement.  It is the intention of Assignor, Depositor, the Bank
and Assignee that this Agreement, which includes the Sale and Servicing
Agreement, shall constitute a separate and distinct purchase and servicing
agreement, and the entire agreement, between the Bank and Assignee to the extent
of the Mortgage Loans and shall be binding upon and for the benefit of the
respective successors and assigns of the parties hereto.

 
6

--------------------------------------------------------------------------------

 


12.           The Mortgage Loans shall be serviced by the Bank for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.


Continuing Rights and Responsibilities


13.           (a)            Controlling Holder Rights.  The Bank agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling Agreement, and for so long as it is the Controlling Holder, will assume
all of Assignee's rights and all related responsibilities as Purchaser under
each of the following sections of the Sale and Servicing Agreement:


 
Sale and Servicing Agreement:

 
Section or Subsection
 
Matter
     
6.03
 
Delivery of Mortgage Loan Documents
     
7.03
 
Repurchase
     
9
 
Transfer of Servicing, Purchase of Servicing and Subservicing
11.01, 5th and 7th paragraphs
  
Servicer to Act as Servicer; Subservicing
     
11.13, 4th and 5th paragraphs
 
Title, Management and Disposition of REO Property
     
11.20
  
Servicer Shall Provide Access and Information as Reasonably Required



(b)            Notwithstanding Paragraphs 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Sale and Servicing Agreement listed below:

 
7

--------------------------------------------------------------------------------

 
 
 
Sale and Servicing Agreement:

 
Subsection
 
Matter
7.05
 
Purchase Price Protection
     
11.16, 5th paragraph
  
Regulation AB Compliance



(c)            In addition, the Bank agrees to furnish to Assignor and to Wells
Fargo Bank, N.A., as master servicer under the Pooling Agreement (the “Master
Servicer”), copies of reports, notices, statements and other communications
required to be delivered to the Purchaser by the Bank pursuant to any of the
sections of the Sale and Servicing Agreement referred to above and under the
following sections, at the times therein specified:


 
Sale and Servicing Agreement:

 
Subsection
         
11.09
 
Transfer of Accounts
     
11.16
  
Statements to the Purchaser



(d)           If any Affiliate of the Depositor is no longer the Controlling
Holder under the Pooling Agreement, then all rights and responsibilities assumed
by the Controlling Holder pursuant to Paragraph 13(a) shall terminate and revert
to Assignee; provided, however, that the rights and responsibilities assumed by
the Controlling Holder under the 5th paragraph of Subsection 11.01 of the Sale
and Servicing Agreement shall terminate in their entirety as to the Mortgage
Loans.  For purposes of clarification with respect to the previous sentence, the
requirement of Purchaser’s consent under the 5th paragraph of Subsection 11.01
of the Sale and Servicing Agreement shall also terminate, and not revert to the
Assignee.  Assignor will provide thirty (30) days notice to the Bank of any such
termination.

 
8

--------------------------------------------------------------------------------

 


Amendments to Sale and Servicing Agreement


14.         The parties agree that the Sale and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:


(a)           Definitions.


(i)           The definitions of “Business Day” and “Stated Principal Balance”
set forth in Section 1 of the Sale and Servicing Agreement shall be deleted and
replaced in their entirety as follows, and the following definitions of
“Affiliate,” “Clean-up Call,” “Controlling Holder,” “Principal Forbearance
Amount,” “Securities Administrator” and “Servicing Modification” shall be added
to Section 1 of the Sale and Servicing Agreement:


Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Iowa, Maryland, Minnesota, Missouri, New
York or South Carolina,  (iii) a day on which banks in the states of California,
Iowa, Maryland, Minnesota, Missouri, New York or South Carolina, are authorized
or obligated by law or executive order to be closed or (iv) a day on which the
New York Stock Exchange or the Federal Reserve Bank of New York is closed.


Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling Agreement and all property acquired in respect of any such mortgage loan
remaining in the trust fund created pursuant to the Pooling Agreement on any
date on which the aggregate stated principal balance is less than either 20% or
5%, as applicable, of the aggregate stated principal balance as of September 1,
2011, in accordance with the Pooling Agreement.


Controlling Holder:  At any time, any Affiliate of the Depositor other than the
Assignor, so long as such entity is the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling Agreement then outstanding with a class principal amount greater
than zero; if an Affiliate of the Depositor other than the Assignor is no longer
the holder of such certificates, then no entity will have any rights as a
Controlling Holder.

 
9

--------------------------------------------------------------------------------

 


Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.


Securities Administrator:  Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator under the Pooling Agreement, or
any successor in interest, or if any successor Securities Administrator shall be
appointed as provided in the Pooling Agreement, then such successor Securities
Administrator.


Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.


Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of the mortgage loan as of the most recent Due Date
as determined by the amortization schedule for the mortgage loan at the time
relating thereto after giving effect to any previous Servicing Modification,
less any Principal Forbearance Amount created in connection with a Servicing
Modification, Full Principal Prepayments, Partial Principal Prepayments
allocable to principal and to the payment of principal received prior to such
Due Date and irrespective of any delinquency in payment by the related borrower.


(b)           Servicing Standard.  In servicing the Mortgage Loans in accordance
with this Agreement and Customary Servicing Procedures, the Servicer shall
service the Mortgage Loans with a view to the best interests of all holders of
the Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates as a single
class.


If the Controlling Holder notifies the Servicer that it intends to purchase a
Mortgage Loan that has been Delinquent for 120 days or more pursuant to the
Pooling Agreement, the Servicer will assess the proposed purchase in the same
manner as it would assess whether to do a short sale.  If the proposed purchase
price equals or exceeds the price at which a short sale would otherwise be
effected, the Servicer shall permit such purchase, unless the Servicer receives
a more favorable short sale offer.
 
 
10

--------------------------------------------------------------------------------

 

(c)            Segregated Custodial Account.  The Servicer shall establish a
Custodial Account pursuant to Subsection 11.04 of the Sale and Servicing
Agreement which shall be titled “Wells Fargo Bank, N.A., in trust for U.S. Bank
National Association, as trustee of the Sequoia Mortgage Trust 2011-2” (the
“2011-2 Custodial Account”), which shall be the Custodial Account under this
Agreement for all purposes.  If the 2011-2 Custodial Account is no longer an
Eligible Account, the Servicer shall transfer the 2011-2 Custodial Account to an
account that is an Eligible Account.  The 2011-2 Custodial Account shall qualify
as an Eligible Account.


 (d)            Clean-up Call.  A new Section 33 shall be added to the Sale and
Servicing Agreement, to read in its entirety as follows:


SECTION 33.  Clean-up Call.  In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call.  The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.  Assignee will provide twenty (20) days notice to the Bank of the
exercise of the Clean-up Call.


(e)            Subsection 11.05 is revised by adding clause (e), to be inserted
after clause (d), to read in its entirety as follows, and by re-lettering the
remaining clauses as applicable:


(j)            to reimburse itself for P&I Advances and Servicing Advances that
were added to the outstanding principal balance of a Mortgage Loan in connection
with a modification of such Mortgage Loan to capitalize arrearages; provided,
that the Servicer shall be entitled to be reimbursed for these amounts only from
the principal collections on the Mortgage Loans, including Liquidation Proceeds;


 (f)            REMIC Provisions.  The following paragraph shall be added to the
end of Subsection 11.13, to read in its entirety as follows:
 
 
11

--------------------------------------------------------------------------------

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, seeks to maximize the net present value of
the recovery to the Trust, but in any event within three years after its
acquisition by such REMIC unless the Servicer provides to the Purchaser and the
Securities Administrator an Opinion of Counsel to the effect that the holding by
such REMIC of such Mortgaged Property subsequent to three years after its
acquisition will not result in the imposition of taxes on “prohibited
transactions” on such REMIC as defined in Section 860F of the Code or under the
law of any state in which real property securing a Mortgage Loan owned by such
REMIC is located or cause such REMIC to fail to qualify as a REMIC for federal
income tax purposes or for state tax purposes under the laws of any state in
which real property securing a Mortgage Loan owned by such REMIC is located at
any time that any mortgage pass-through certificates representing interests in
such REMIC are outstanding. The Servicer shall conserve, protect and operate
each such property for such REMIC solely for the purpose of its prompt
disposition and sale in a manner which does not cause such property to fail to
qualify as “foreclosure property” within the meaning of Section 860G(a)(8) or
result in the receipt by such REMIC of any “income from non-permitted assets”
within the meaning of Section 860F(a)(2)(B) of the Code or any “net income from
foreclosure property” which is subject to taxation under the REMIC Provisions.
Pursuant to its efforts to sell such property, the Servicer shall either itself
or through an agent selected by the Servicer protect and conserve such property
in the same manner and to such extent as is customary in the locality where such
property is located and may, incident to its conservation and protection of the
assets of the Trust, rent the same, or any part thereof, as the Servicer deems
to be in the best interest of the Trust for the period prior to the sale of such
property. Additionally, the Servicer shall perform the tax withholding and shall
file information returns with respect to the receipt of mortgage interests
received in a trade or business, the reports of foreclosures and abandonments of
any Mortgaged Property and the information returns relating to cancellation of
indebtedness income with respect to any Mortgaged Property required by Sections
6050H, 6050J and 6050P, respectively, of the Code, and deliver to the Purchaser
and the Securities Administrator an Officers’ Certificate on or before March 31
of each year stating that such reports have been filed.  Such reports shall be
in form and substance sufficient to meet the reporting requirements imposed by
Sections 6050H, 6050J and 6050P of the Code.


(ii)           The following additional provisions shall be added after
Subsection 11.23, to read in its entirety as follows:


Subsection 11.24 Compliance with REMIC Provisions.  If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code) unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.

 
12

--------------------------------------------------------------------------------

 


(g)           Avoidance of Consolidation.  The following Subsection 7.06 shall
be added at the end of Section 7, to read in its entirety as follows:


Subsection 7.06  Avoidance of Consolidation.


(a)           The Servicer covenants and agrees that it shall not hold or
purchase any certificate (a “Certificate”) issued by the trust created by the
Pooling Agreement (the “Trust”) as part of the initial offering of the
Certificates or if its holding or purchase of such Certificate (or interest
therein) would cause the Servicer to be required to consolidate any assets of
the Trust on its financial statements under U.S. generally accepted accounting
principles (“Consolidate” or “Consolidation”).  The Servicer shall be deemed to
have represented by virtue of its purchase or holding of such Certificate (or
interest therein) that its holding or purchase of such Certificate (or interest
therein) will not cause the Servicer to be required to Consolidate any assets of
the Trust on its financial statements.


If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate.  If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose.  The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator.  The proceeds of such sale,
net of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer.  The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion.  The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.
 
 
13

--------------------------------------------------------------------------------

 

(b)   The Servicer covenants and agrees that it shall not transfer its servicing
rights and duties under this Agreement and the Purchase and Servicing Agreement
to an insured depository institution, as such term is defined in the Federal
Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI Servicer
Transferee”) unless the Purchaser and the Servicer shall have received a
representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial
statements.  Any IDI Servicer Transferee shall be deemed to have represented by
virtue of its acquisition of such servicing rights and duties that such
acquisition will not cause Consolidation.  Any IDI Servicer Transferee who
acquires such servicing rights and duties without providing the representation
described above or whose acquisition of such servicing rights and duties has
required it to Consolidate any assets of the Trust on its financial statements
shall indemnify and hold harmless the Servicer, the Depositor and the Trust from
and against any and all losses, liabilities, claims, costs or expenses incurred
by such parties as a result of such acquisition.


(h)           Foreclosure Proceedings.  The first sentence of Subsection 11.13
is hereby deleted and replaced in its entirety with the following:


Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.


(i)           The rights under the Sale and Servicing Agreement assigned to the
Depositor and the Assignee pursuant to this Agreement shall be under the Sale
and Servicing Agreement as amended by this Agreement.


Miscellaneous


15.         All demands, notices and communications related to the Mortgage
Loans, the Sale and Servicing Agreement and this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed
by registered mail, postage prepaid, as follows:



 
(a) 
In the case of the Bank as Seller,



Repurchase demands only:


Wells Fargo Bank, N.A.
8480 Stagecoach Circle
Frederick, Maryland 21701
Attention:  Repurchase Demands, MAC X3802-016
Fax:  (240) 586-5983


All other notices to the Bank as Seller:


Wells Fargo Bank, N.A.
8480 Stagecoach Circle
Frederick, Maryland  21701
Attention:  Transaction Manager, MAC X3802-016
Fax: (240) 586-5983


 
14

--------------------------------------------------------------------------------

 
with a copy to:


Wells Fargo Bank, N.A.
1 Home Campus – MAC X2401-06T
Des Moines, Iowa  50328-0001
Attention: General Counsel – Capital Markets



 
(b) 
In the case of the Bank as Servicer,



Wells Fargo Bank, N.A.
1 Home Campus
Des Moines, Iowa  50328-0001
Attention: John B. Brown, MAC X2301-04R
Fax: (515) 324-3629


with a copy to:


Wells Fargo Bank, N.A.
1 Home Campus
Des Moines, Iowa  50328-0001
Attention: General Counsel (Capital Markets) – MAC X2401-06T
 

 
(c) 
In the case of Assignee,



U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2011-2



 
(d) 
In the case of Depositor,



Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address

 
15

--------------------------------------------------------------------------------

 



 
(e) 
In the case of Assignor,



Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address



 
(f)
In the case of Master Servicer,



Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045)
Telephone number:  (410) 884-2000
Facsimile number: (410) 715-2380
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
Attention:  Client Manager — Sequoia Mortgage Trust 2011-2



 
(g) 
In the case of the Controlling Holder,



Sequoia Mortgage Funding Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


16.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.


17.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.


18.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto.  Any entity into which Assignor, Depositor,
Assignee or the Bank may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
the Bank, respectively, hereunder.

 
16

--------------------------------------------------------------------------------

 


19.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the Sale and Servicing Agreement to the extent of the Mortgage
Loans by Assignor to Depositor and by Depositor to Assignee, and the termination
of the Sale and Servicing Agreement.


20.           This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.


21.           The Controlling Holder under the Pooling Agreement is an express
third party beneficiary of this Agreement, and shall have the same power and
ability to exercise and enforce the rights stated to be provided to it hereunder
as if it were a signatory hereto.  The Bank hereby consents to such exercise and
enforcement. 


22.           It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by U.S. Bank National Association (“U.S. Bank”) not in
its individual capacity but solely as Trustee on behalf of the trust created by
the Pooling Agreement referred to herein (the “Trust”) in the exercise of the
powers and authority conferred upon and vested in it, and as directed in the
Pooling Agreement, (ii) each of the undertakings and agreements herein made on
behalf of the Trust is made and intended not as a personal undertaking or
agreement of or by U.S. Bank but is made and intended for purposes of binding
only the Trust, (iii) nothing herein contained shall be construed as creating
any liability on the part of U.S. Bank, individually or personally, to perform
any covenant either express or implied in this Agreement, all such liability, if
any, being expressly waived by the parties hereto and by any person claiming by,
through or under the parties hereto, and (iv) under no circumstances shall U.S.
Bank in its individual capacity or in its capacity as Trustee be personally
liable for the payment of any indebtedness, amounts or expenses owed by the
Assignor under the Sale and Servicing Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.


23.           Master Servicer.  The Bank hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling Agreement and hereby agrees to treat all
inquiries, demands, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee.  The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Purchaser under this Agreement, including, without limitation,
the right to enforce the obligations of the Bank and the Servicer hereunder and
under the Sale and Servicing Agreement and the right to exercise the remedies of
the Purchaser hereunder and under the Sale and Servicing Agreement, other than
the rights assumed by the Controlling Holder assumed under Paragraph 13(a)
above.

 
17

--------------------------------------------------------------------------------

 
 
The Bank shall make all remittances due by it to the Master Servicer on behalf
of the Purchaser with respect to the Mortgage Loans to the following account by
wire transfer of immediately available funds:


Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account #3970771416
Account Name: SAS Clearing
FFC: Account #83707500, Sequoia Mortgage Trust 2011-2 Certificate Distribution
Account


24.           The Bank acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement.  Requests for Mortgage Loan
Documents required by the Bank to perform its duties under the Sale and
Servicing Agreement shall be directed to Wells Fargo Bank, N.A., as custodian,
using the form of Request for Release in the form of Exhibit F hereto.  The Bank
shall provide the Custodian with the specimen signatures of the Bank's
authorized servicing representatives using the form in Exhibit D-3
hereto.  Notwithstanding Section 10 of the Sale and Servicing Agreement, the
Bank shall pay shipping expenses for any Mortgage Loan Documents if there has
been a breach of any representation or warranty made with respect to the related
Mortgage Loan in Subsection 7.01 of the Sale and Servicing Agreement.


25.           Rule 17g-5 Compliance.  The Bank hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination or
servicing thereof requested by any Rating Agency or nationally recognized
statistical rating organization (“NRSRO”) via electronic mail to the Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”), at rmbs17g5informationprovider@wellsfargo.com, with a
subject reference of “SEMT 2011-2” and an identification of the type of
information being provided in the body of such electronic mail.  The Rule 17g-5
Information Provider shall notify the Bank in writing of any change in the
identity or contact information of the Rule 17g-5 Information Provider.  The
Bank shall have no liability for (i) the Rule 17g-5 Information Provider’s
failure to post information provided by it in accordance with the terms of this
Agreement or (ii) any malfunction or disabling of the website maintained by the
Rule 17g-5 Information Provider.  None of the foregoing restrictions in this
Section 26 prohibit or restrict oral or written communications, or providing
information, between the Bank, on the one hand, and any Rating Agency or NRSRO,
on the other hand, with regard to (i) such Rating Agency’s or NRSRO’s review of
the ratings it assigns to the Bank, (ii) such Rating Agency’s or NRSRO’s
approval of the Bank as a residential mortgage master, special or primary
servicer, or (iii) such Rating Agency’s or NRSRO’s evaluation of the Bank’s
servicing operations in general; provided, however, that the Bank shall not
provide any information relating to the Mortgage Loans to such Rating Agency or
NRSRO in connection with such review and evaluation by such Rating Agency or
NRSRO unless: (x) borrower, property or deal specific identifiers are redacted;
or (y) such information has already been provided to the Rule 17g-5 Information
Provider.

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 

 
REDWOOD RESIDENTIAL ACQUISITION CORPORATION
 
Assignor
       
By:
/s/ John Isbrandtsen      
Name:
John Isbrandtsen
       
Title:
Authorized Officer              
SEQUOIA RESIDENTIAL FUNDING, INC.
 
Depositor
       
By:
/s/ John Isbrandtsen        
Name:
John Isbrandtsen
       
Title:
Authorized Officer              
U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity but solely as Trustee,
 
Assignee
       
By:
/s/ Tamara Schultz-Fugh       
Name:
Tamara Schultz-Fugh
       
Title:
Vice President              
WELLS FARGO BANK, N.A.
 
Bank
       
By:
/s/ Gretchen E. Leff        
Name:
Gretchen E. Leff        
Title:
Vice President      



Accepted and agreed to by:


WELLS FARGO BANK, N.A.
 
Master Servicer
       
By:
/s/ Graham M. Oglesby  
Name:
Graham M. Oglesby
 
Title:
Vice President  

 
 
19

--------------------------------------------------------------------------------

 

ATTACHMENT 1


MORTGAGE LOAN SCHEDULE


 
20

--------------------------------------------------------------------------------

 


Primary Servicer
 
Primary Servicer Name
 
Servicing Fee %
 
Servicing Fee—Flatdollar
 
Servicing Advance Methodology
 
Originator
 
Loan Group
 
Loan Number
 
sellernumber
 
Amortization Type
 
Lien Position
 
HELOC Indicator
 
Loan Purpose
 
Cash Out Amount
 
Total Origination and Discount Points
 
Covered/High Cost Loan Indicator
 
Relocation Loan Indicator
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000001
 
0312956485
 
1
 
1
 
0
 
7
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000002
 
0313075012
 
1
 
1
 
0
 
7
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000003
 
0316723261
 
1
 
1
 
0
 
7
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000004
 
0306905472
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000005
 
0309283612
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000006
 
0311043434
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000008
 
0311108781
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000009
 
0311351084
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000010
 
0311678445
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000011
 
0311818132
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000012
 
0312082209
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000013
 
0312392608
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000014
 
0312431307
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000015
 
0312548209
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000016
 
0312913304
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000017
 
0313141046
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000018
 
0313151292
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000019
 
0313238297
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000020
 
0313238776
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000021
 
0313524746
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000023
 
0313587669
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000025
 
0313730046
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000026
 
0314327289
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000027
 
0314489071
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000030
 
0315386292
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000031
 
0315475756
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000032
 
0315484139
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000033
 
0315537332
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000034
 
0315569517
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000035
 
0315570408
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000036
 
0315623538
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000037
 
0315659425
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000038
 
0315833228
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000039
 
0316056274
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000040
 
0316194984
 
1
 
1
 
0
 
9
               
1006404
 
Wells Fargo
 
0.002500
         
1006404
     
864000007
 
0311053912
 
1
 
1
 
0
 
9
               
1006404
  
Wells Fargo
  
0.002500
  
 
  
 
  
1006404
  
 
  
864000022
  
0313542904
  
1
  
1
  
0
  
9
  
 
  
 
  
 
  
 



Primary Servicer
 
Broker Indicator
 
Channel
 
Escrow Indicator
 
Senior Loan
Amount(s)
 
Loan Type of Most
Senior Lien
 
Hybrid Period of
Most Senior Lien (in
months)
 
Neg Am Limit of
Most Senior Lien
 
Junior Mortgage
Balance
 
Origination Date of
Most Senior Lien
 
Origination Date
 
Original Loan
Amount
 
Original Interest
Rate
 
Original
Amortization Term
 
Original Term to
Maturity
 
First Payment Date
of Loan
 
Interest Type
Indicator
1006404
     
1
 
4
 
0
             
0.00
     
20110119
 
892500.00
 
0.050000
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
0.00
     
20110115
 
468000.00
 
0.052500
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
0.00
     
20110118
 
750000.00
 
0.051250
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110114
 
700000.00
 
0.051250
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
85000.00
     
20110114
 
875000.00
 
0.051250
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110113
 
941704.00
 
0.047500
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
0.00
     
20110112
 
601000.00
 
0.051250
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
250000.00
     
20110114
 
779600.00
 
0.048750
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110114
 
1000000.00
 
0.051250
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110113
 
960000.00
 
0.051250
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
394042.00
     
20110114
 
482000.00
 
0.048750
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
0.00
     
20110114
 
1025200.00
 
0.050000
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110113
 
938000.00
 
0.050000
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
250000.00
     
20110114
 
790000.00
 
0.047500
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
195000.00
     
20110114
 
992800.00
 
0.048750
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
0.00
     
20110113
 
498000.00
 
0.048750
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
500000.00
     
20110113
 
790000.00
 
0.048750
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
0.00
     
20110114
 
737500.00
 
0.050000
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110113
 
754000.00
 
0.050000
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
100000.00
     
20110114
 
920000.00
 
0.051250
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
0.00
     
20110113
 
760000.00
 
0.048750
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
38000.00
     
20110113
 
542900.00
 
0.048750
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
100000.00
     
20110113
 
686000.00
 
0.050000
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110110
 
920000.00
 
0.050000
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
165000.00
     
20110113
 
636700.00
 
0.048750
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
500000.00
     
20110112
 
996000.00
 
0.050000
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110111
 
1343000.00
 
0.053750
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
0.00
     
20110114
 
1100000.00
 
0.050000
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110114
 
735000.00
 
0.048750
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110118
 
546000.00
 
0.050000
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110111
 
895000.00
 
0.051250
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
0.00
     
20110114
 
669500.00
 
0.048750
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110114
 
608000.00
 
0.051250
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
100000.00
     
20110112
 
714270.00
 
0.048750
 
360
 
360
 
20110301
 
1
1006404
     
1
 
0
 
0
             
0.00
     
20110113
 
732000.00
 
0.051250
 
360
 
360
 
20110301
 
1
1006404
     
1
 
4
 
0
             
0.00
     
20110114
 
999999.00
 
0.050000
 
360
 
360
 
20110301
 
1
1006404
  
 
  
1
  
4
  
0
  
 
  
 
  
 
  
0.00
  
 
  
20110114
  
1487000.00
  
0.048750
  
360
  
360
  
20110301
  
1



Primary Servicer
 
Original Interest
Only Term
 
Buy Down Period
 
HELOC Draw Period
 
Current Loan
Amount
 
Current Interest
Rate
 
Current Payment
Amount Due
 
Interest Paid
Through Date
 
Current Payment
Status
 
Index Type
 
ARM Look-back
Days
 
Gross Margin
 
ARM Round Flag
 
ARM Round Factor
 
Initial Fixed Rate
Period
 
Initial Interest Rate
Cap (Change Up)
 
Initial Interest Rate
Cap (Change Down)
1006404
 
0
 
0
     
884898.86
 
0.050000
 
4791.13
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
464192.63
 
0.052500
 
2584.31
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
743756.78
 
0.051250
 
4083.65
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
693024.39
 
0.051250
 
3811.41
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
863380.75
 
0.051250
 
4764.26
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
933311.32
 
0.047500
 
4912.37
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
595997.07
 
0.051250
 
3272.37
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
772807.56
 
0.048750
 
4125.71
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
983427.70
 
0.051250
 
5444.87
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
952008.64
 
0.051250
 
5227.08
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
477800.52
 
0.048750
 
2550.78
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
1013424.58
 
0.050000
 
5503.50
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
930011.30
 
0.050000
 
5035.39
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
782959.34
 
0.047500
 
4121.01
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
984150.03
 
0.048750
 
5253.98
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
493661.07
 
0.048750
 
2635.46
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
783117.02
 
0.048750
 
4180.74
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
728687.50
 
0.050000
 
3959.06
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
747578.43
 
0.050000
 
4047.63
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
906186.24
 
0.051250
 
5009.28
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
753378.36
 
0.048750
 
4021.98
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
538169.89
 
0.048750
 
2873.07
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
680157.51
 
0.050000
 
3682.60
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
879368.42
 
0.050000
 
4938.76
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
631152.61
 
0.048750
 
3369.47
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
987517.38
 
0.050000
 
5346.74
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
1332323.16
 
0.053750
 
7520.41
 
20110901
 
0
 
0
                           
1006404
 
120
 
0
     
1100000.00
 
0.050000
 
4583.33
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
728596.18
 
0.048750
 
3889.68
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
541349.86
 
0.050000
 
2931.05
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
887549.75
 
0.051250
 
4873.16
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
663666.84
 
0.048750
 
3543.05
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
600930.29
 
0.051250
 
3310.48
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
702965.00
 
0.048750
 
3779.98
 
20110901
 
0
 
0
                           
1006404
 
0
 
0
     
725906.63
 
0.051250
 
3985.64
 
20110901
 
0
 
0
                           
1006404
 
120
 
0
     
999999.00
 
0.050000
 
4166.66
 
20110901
 
0
 
0
                           
1006404
  
0
  
0
  
 
  
1474044.21
  
0.048750
  
7869.33
  
20110901
  
0
  
0
  
 
  
 
  
 
  
 
  
 
  
 
  
 



Primary Servicer
 
Subsequent Interest
Rate Reset Period
 
Subsequent Interest
Rate Cap (Change Down)
 
Subsequent Interest
Rate Cap (Change
Up)
 
Lifetime Maximum
Rate (Ceiling)
 
Lifetime Minimum
Rate (Floor)
 
Negative
Amortization Limit
 
Initial Negative
Amortization Recast
Period
 
Subsequent
Negative
Amortization Recast
Period
 
Initial Fixed
Payment Period
 
Subsequent
Payment Reset
Period
 
Initial Periodic
Payment Cap
 
Subsequent
Periodic Payment
Cap
 
Initial Minimum
Payment Reset
Period
 
Subsequent
Minimum Payment
Reset Period
 
Option ARM
Indicator
 
Options at Recast
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
                                                         
0
   
1006404
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
0
  
 



Primary Servicer
 
Initial Minimum
Payment
 
Current Minimum
Payment
 
Prepayment Penalty
Calculation
 
Prepayment Penalty
Type
 
Prepayment Penalty
Total Term
 
Prepayment Penalty
Hard Term
 
Primary Borrower ID
 
Number of
Mortgaged
Properties
 
Total Number of
Borrowers
 
Self-employment
Flag
 
Current ‘Other’
Monthly Payment
 
Length of
Employment:
Borrower
 
Length of
Employment: Co-
Borrower
 
Years in Home
 
FICO Model Used
 
Most Recent FICO
Date
1006404
                 
0
     
412
 
1
 
2
 
0
     
6.15
     
0.00
 
1
   
1006404
                 
0
     
291
 
2
 
2
 
0
     
4.80
     
0.00
 
1
   
1006404
                 
0
     
24
 
1
 
2
 
0
     
7.00
     
0.00
 
1
   
1006404
                 
0
     
259
 
1
 
2
 
0
     
1.00
     
3.00
 
1
   
1006404
                 
0
     
389
 
2
 
2
 
0
     
4.00
     
4.00
 
1
   
1006404
                 
0
     
435
 
1
 
2
 
0
     
19.00
     
17.00
 
1
   
1006404
                 
0
     
206
 
1
 
2
 
1
     
2.00
 
2.00
 
6.00
 
1
   
1006404
                 
0
     
289
 
1
 
2
 
0
     
11.80
     
3.00
 
1
   
1006404
                 
0
     
468
 
2
 
2
 
0
     
5.40
 
3.40
 
2.00
 
1
   
1006404
                 
0
     
4
 
5
 
2
 
0
     
4.50
 
4.00
 
4.00
 
1
   
1006404
                 
0
     
338
 
2
 
1
 
0
     
1.30
     
12.00
 
1
   
1006404
                 
0
     
219
 
1
 
2
 
0
     
4.09
     
6.03
 
1
   
1006404
                 
0
     
305
 
2
 
1
 
0
     
5.00
     
9.00
 
1
   
1006404
                 
0
     
132
 
1
 
2
 
0
     
11.50
     
11.40
 
1
   
1006404
                 
0
     
218
 
1
 
2
 
1
     
5.00
 
9.00
 
2.00
 
1
   
1006404
                 
0
     
450
 
1
 
2
 
0
     
14.00
     
1.00
 
1
   
1006404
                 
0
     
76
 
1
 
2
 
1
     
23.20
     
2.11
 
1
   
1006404
                 
0
     
97
 
2
 
2
 
0
     
3.00
     
5.00
 
1
   
1006404
                 
0
     
261
 
2
 
2
 
0
     
19.00
     
3.00
 
1
   
1006404
                 
0
     
433
 
2
 
2
 
0
     
25.00
 
25.00
 
7.00
 
1
   
1006404
                 
0
     
306
 
1
 
2
 
0
     
9.80
     
4.00
 
1
   
1006404
                 
0
     
393
 
1
 
2
 
0
     
10.07
 
2.20
 
4.10
 
1
   
1006404
                 
0
     
188
 
2
 
2
 
1
     
13.00
 
13.00
 
7.00
 
1
   
1006404
                 
0
     
90
 
3
 
2
 
1
     
8.30
 
8.30
 
4.00
 
1
   
1006404
                 
0
     
216
 
1
 
2
 
0
     
15.00
     
18.00
 
1
   
1006404
                 
0
     
20
 
1
 
2
 
0
     
8.50
     
8.00
 
1
   
1006404
                 
0
     
149
 
2
 
2
 
1
     
3.30
 
4.00
 
24.00
 
1
   
1006404
                 
0
     
264
 
2
 
2
 
0
     
9.00
     
3.00
 
1
   
1006404
                 
0
     
123
 
2
 
2
 
0
     
2.40
     
2.30
 
1
   
1006404
                 
0
     
227
 
2
 
2
 
0
     
25.60
 
10.60
 
3.60
 
1
   
1006404
                 
0
     
337
 
1
 
2
 
1
     
8.60
     
3.11
 
1
   
1006404
                 
0
     
19
 
1
 
2
 
0
     
1.90
 
1.30
 
4.70
 
1
   
1006404
                 
0
     
235
 
1
 
2
 
0
     
19.10
 
4.70
 
5.30
 
1
   
1006404
                 
0
     
129
 
1
 
2
 
0
     
20.00
     
3.00
 
1
   
1006404
                 
0
     
205
 
1
 
2
 
0
     
0.30
 
20.11
 
3.70
 
1
   
1006404
                 
0
     
82
 
1
 
2
 
1
     
6.01
 
6.01
 
4.60
 
1
   
1006404
  
 
  
 
  
 
  
 
  
0
  
 
  
69
  
1
  
2
  
0
  
 
  
6.54
  
 
  
1.30
  
1
  
 



Primary Servicer
 
Primary Wage
Earner Original
FICO: Equifax
 
Primary Wage
Earner Original
FICO: Experian
 
Primary Wage
Earner Original
FICO: TransUnion
 
Secondary Wage
Earner Original
FICO: Equifax
 
Secondary Wage
Earner Original
FICO: Experian
 
Secondary Wage
Earner Original
FICO: TransUnion
 
Original
Primary Borrower
FICO
 
Most Recent
Primary Borrower
FICO
 
Most Recent Co-
Borrower FICO
 
Most Recent FICO
Method
 
VantageScore:
Primary Borrower
 
VantageScore: Co-
Borrower
 
Most Recent
VantageScore
Method
 
VantageScore Date
 
Credit Report:
Longest Trade Line
 
Credit Report:
Maximum Trade
Line
1006404
                         
702
                                   
1006404
                         
766
                                   
1006404
                         
792
                                   
1006404
                         
800
                                   
1006404
                         
782
                                   
1006404
                         
785
                                   
1006404
                         
794
                                   
1006404
                         
768
                                   
1006404
                         
794
                                   
1006404
                         
794
                                   
1006404
                         
788
                                   
1006404
                         
715
                                   
1006404
                         
757
                                   
1006404
                         
783
                                   
1006404
                         
804
                                   
1006404
                         
798
                                   
1006404
                         
796
                                   
1006404
                         
813
                                   
1006404
                         
751
                                   
1006404
                         
806
                                   
1006404
                         
808
                                   
1006404
                         
780
                                   
1006404
                         
782
                                   
1006404
                         
744
                                   
1006404
                         
794
                                   
1006404
                         
777
                                   
1006404
                         
711
                                   
1006404
                         
778
                                   
1006404
                         
790
                                   
1006404
                         
799
                                   
1006404
                         
776
                                   
1006404
                         
793
                                   
1006404
                         
763
                                   
1006404
                         
733
                                   
1006404
                         
782
                                   
1006404
                         
802
                                   
1006404
  
 
  
 
  
 
  
 
  
 
  
 
  
771
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 



Primary Servicer
 
Credit Report:
Number of Trade
Lines
 
Credit Line Usage
Ratio
 
Most Recent 12-
month Pay History
 
Months Bankruptcy
 
Months Foreclosure
 
Primary Borrower
Wage Income
 
Co-Borrower Wage
Income
 
Primary Borrower
Other Income
 
Co-Borrower Other
Income
 
All Borrower Wage
Income
 
All Borrower Total
Income
 
4506-T Indicator
 
Borrower Income
Verification Level
 
Co-Borrower
Income Verification
 
Borrower
Employment
Verification
 
Co-Borrower
Employment
Verification
1006404
         
000000000000
         
25611.73
     
0.00
     
25611.73
 
25611.73
 
N
 
5
     
3
   
1006404
         
000000000000
         
26667.00
     
0.00
     
26667.00
 
26667.00
 
N
 
5
     
3
   
1006404
         
000000000000
         
33999.98
     
0.00
     
33999.98
 
33999.98
 
Y
 
5
     
3
   
1006404
         
000000000000
         
0.00
     
17600.00
     
0.00
 
17600.00
 
Y
 
5
     
3
   
1006404
         
000000000000
         
49976.87
     
216.25
     
49976.87
 
50193.12
 
N
 
5
     
3
   
1006404
         
000000000000
         
21666.66
     
34613.00
     
21666.66
 
56279.66
 
Y
 
5
     
3
   
1006404
         
000000000000
         
1780.00
 
0.00
 
7974.67
 
7136.00
 
1780.00
 
16890.67
 
N
 
4
     
3
   
1006404
         
000000000000
         
22303.00
     
0.00
     
22303.00
 
22303.00
 
N
 
5
     
3
   
1006404
         
000000000000
         
30496.11
 
17500.00
 
0.00
 
0.00
 
47996.11
 
47996.11
 
N
 
5
     
3
   
1006404
         
000000000000
         
3000.00
 
3000.00
 
11163.14
 
0.00
 
6000.00
 
17163.14
 
Y
 
5
     
3
   
1006404
         
000000000000
         
26666.66
     
0.00
     
26666.66
 
26666.66
 
N
 
5
     
3
   
1006404
         
000000000000
         
33333.00
     
0.00
     
33333.00
 
33333.00
 
Y
 
5
     
3
   
1006404
         
000000000000
         
31250.00
     
0.00
     
31250.00
 
31250.00
 
Y
 
5
     
3
   
1006404
         
000000000000
         
40912.80
     
-1563.83
     
40912.80
 
39348.97
 
Y
 
5
     
3
   
1006404
         
000000000000
         
4839.75
 
12700.00
 
9582.58
 
0.00
 
17539.75
 
27122.33
 
N
 
4
     
3
   
1006404
         
000000000000
         
14025.00
     
0.00
     
14025.00
 
14025.00
 
N
 
5
     
3
   
1006404
         
000000000000
         
53655.00
     
0.00
     
53655.00
 
53655.00
 
N
 
4
     
3
   
1006404
         
000000000000
         
27916.67
     
10416.67
     
27916.67
 
38333.34
 
Y
 
5
     
3
   
1006404
         
000000000000
         
0.00
     
50598.00
     
0.00
 
50598.00
 
Y
 
5
     
3
   
1006404
         
000000000000
         
49400.00
     
0.00
     
49400.00
 
49400.00
 
N
 
5
     
3
   
1006404
         
000000000000
         
51166.72
     
0.00
     
51166.72
 
51166.72
 
Y
 
4
     
3
   
1006404
         
000000000000
         
13991.00
 
1187.50
 
-691.00
 
0.00
 
15178.50
 
14487.50
 
Y
 
5
     
3
   
1006404
         
000000000000
         
15376.41
 
6819.29
 
7830.67
 
0.00
 
22195.70
 
30026.37
 
N
 
4
     
3
   
1006404
         
000000000000
         
24883.00
 
7391.00
 
-410.00
 
0.00
 
32274.00
 
31864.00
 
Y
 
5
     
3
   
1006404
         
000000000000
         
19902.08
     
0.00
     
19902.08
 
19902.08
 
N
 
4
     
3
   
1006404
         
000000000000
         
35261.00
     
0.00
     
35261.00
 
35261.00
 
N
 
5
     
3
   
1006404
         
000000000000
         
638.00
 
21114.00
 
1571.00
 
13093.00
 
21752.00
 
36416.00
 
N
 
5
     
3
   
1006404
         
000000000000
         
21542.00
     
11269.00
     
21542.00
 
32811.00
 
Y
 
5
     
3
   
1006404
         
000000000000
         
26250.00
     
0.00
     
26250.00
 
26250.00
 
N
 
5
     
3
   
1006404
         
000000000000
         
10503.00
 
6402.75
 
0.00
 
0.00
 
16905.75
 
16905.75
 
N
 
5
     
3
   
1006404
         
000000000000
         
37599.00
     
0.00
     
37599.00
 
37599.00
 
N
 
4
     
3
   
1006404
         
000000000000
         
10417.00
 
16588.00
 
0.00
 
0.00
 
27005.00
 
27005.00
 
N
 
5
     
3
   
1006404
         
000000000000
         
15274.05
 
11461.00
 
0.00
 
0.00
 
26735.05
 
26735.05
 
N
 
4
     
3
   
1006404
         
000000000000
         
17173.48
     
0.00
     
17173.48
 
17173.48
 
N
 
5
     
3
   
1006404
         
000000000000
         
17917.00
 
4698.54
 
0.00
 
0.00
 
22615.54
 
22615.54
 
N
 
4
     
3
   
1006404
         
000000000000
         
17579.00
 
5018.00
 
0.00
 
0.00
 
22597.00
 
22597.00
 
N
 
5
     
3
   
1006404
  
 
  
 
  
000000000000
  
 
  
 
  
20833.33
  
 
  
27068.00
  
 
  
20833.33
  
47901.33
  
N
  
5
  
 
  
3
  
 



Primary Servicer
 
Borrower Asset
Verification
 
Co-Borrower Asset
Verification
 
Liquid / Cash
Reserves
 
Monthly Debt All
Borrowers
 
Originator DTI
 
Fully Indexed Rate
 
Qualification
Method
 
Percentage of Down
Payment from
Borrower Own
Funds
 
City
 
State
 
Postal Code
 
Property Type
 
Occupancy
 
Sales Price
 
Original Appraised
Property Value
 
Original Property
Valuation Type
1006404
 
4
     
640054.08
 
11375.11
 
0.444137
     
1
 
100.000000
 
BRENTWOOD
 
TN
 
37027
 
7
 
2
 
1190000.00
 
1200000.00
 
3
1006404
 
4
     
117592.19
 
4178.52
 
0.156693
     
1
 
100.000000
 
FAIRFIELD
 
CA
 
94534
 
1
 
1
 
600000.00
 
585000.00
 
3
1006404
 
4
     
724072.89
 
11008.24
 
0.323772
     
1
 
100.000000
 
RENO
 
NV
 
89519
 
1
 
1
 
1275000.00
 
1315000.00
 
3
1006404
 
4
     
2857212.42
 
5744.44
 
0.326389
     
1
 
0.000000
 
LACONIA
 
NH
 
03246
 
1
 
1
     
1150000.00
 
3
1006404
 
4
     
159349.93
 
11814.05
 
0.235372
     
1
 
0.000000
 
CHESTER
 
NY
 
10950
 
1
 
1
     
1200000.00
 
3
1006404
 
4
     
564284.49
 
7111.60
 
0.126362
     
1
 
0.000000
 
DEEPHAVEN
 
MN
 
55331
 
1
 
1
     
1250000.00
 
3
1006404
 
4
     
131898.46
 
4302.83
 
0.254746
     
1
 
0.000000
 
SPOKANE
 
WA
 
99223
 
1
 
1
     
935000.00
 
3
1006404
 
4
     
115607.62
 
7260.21
 
0.325526
     
1
 
0.000000
 
NEWTON
 
MA
 
02459
 
1
 
1
     
1287000.00
 
3
1006404
 
4
     
140326.55
 
10135.84
 
0.211180
     
1
 
0.000000
 
CLAREMONT
 
CA
 
91711
 
1
 
1
     
1550000.00
 
3
1006404
 
4
     
195547.54
 
7046.78
 
0.410576
     
1
 
0.000000
 
ARCADIA
 
CA
 
91007
 
1
 
1
     
2190000.00
 
3
1006404
 
4
     
559179.69
 
9710.70
 
0.364151
     
1
 
0.000000
 
MOORESTOWN
 
NJ
 
08057
 
1
 
1
     
1125000.00
 
3
1006404
 
4
     
523563.52
 
8422.62
 
0.252681
     
1
 
0.000000
 
GREAT FALLS
 
VA
 
22066
 
1
 
1
     
1900000.00
 
3
1006404
 
4
     
197812.74
 
10549.73
 
0.337591
     
1
 
0.000000
 
WALNUT CREEK
 
CA
 
94598
 
1
 
1
     
1250000.00
 
3
1006404
 
4
     
79112.25
 
5750.83
 
0.146149
     
1
 
0.000000
 
NEWTON
 
MA
 
02465
 
1
 
1
     
1590000.00
 
3
1006404
 
4
     
210490.14
 
7175.79
 
0.264571
     
1
 
0.000000
 
EDINA
 
MN
 
55436
 
1
 
1
     
1580000.00
 
3
1006404
 
4
     
170718.45
 
3401.57
 
0.242536
     
1
 
0.000000
 
WAXHAW
 
NC
 
28173
 
1
 
1
     
680000.00
 
3
1006404
 
4
     
2914122.28
 
6548.47
 
0.122048
     
1
 
0.000000
 
WASHINGTON
 
DC
 
20007
 
1
 
1
     
2100000.00
 
3
1006404
 
4
     
387408.48
 
7910.41
 
0.206358
     
1
 
0.000000
 
ORONO
 
MN
 
55356
 
1
 
1
     
1100000.00
 
3
1006404
 
4
     
122438.03
 
8701.07
 
0.171965
     
1
 
0.000000
 
SAINT CHARLE
 
IL
 
60175
 
1
 
1
     
1095000.00
 
3
1006404
 
4
     
621456.37
 
8769.95
 
0.177529
     
1
 
0.000000
 
EXCELSIOR
 
MN
 
55331
 
1
 
1
     
1275000.00
 
3
1006404
 
4
     
165995.15
 
6624.76
 
0.129474
     
1
 
0.000000
 
MEQUON
 
WI
 
53092
 
1
 
1
     
950000.00
 
3
1006404
 
4
     
146220.75
 
4074.90
 
0.281270
     
1
 
0.000000
 
WALLA WALLA
 
WA
 
99362
 
1
 
1
     
845000.00
 
3
1006404
 
4
     
276862.09
 
11853.21
 
0.394760
     
1
 
0.000000
 
EDINA
 
MN
 
55424
 
1
 
1
     
1475000.00
 
3
1006404
 
4
     
1030137.33
 
9286.84
 
0.291452
     
1
 
0.000000
 
LOS ANGELES
 
CA
 
90068
 
1
 
1
     
1150000.00
 
3
1006404
 
4
     
701597.47
 
5453.83
 
0.274033
     
1
 
0.000000
 
EDINA
 
MN
 
55436
 
1
 
1
     
1200000.00
 
3
1006404
 
4
     
217806.47
 
10001.20
 
0.283633
     
1
 
0.000000
 
SCOTTSDALE
 
AZ
 
85266
 
1
 
1
     
2100000.00
 
3
1006404
 
4
     
867338.13
 
13261.55
 
0.364168
     
1
 
0.000000
 
LOS ALTOS
 
CA
 
94024
 
1
 
1
     
1975000.00
 
3
1006404
 
4
     
365477.96
 
9961.57
 
0.303605
     
1
 
0.000000
 
WESTFIELD
 
NJ
 
07090
 
1
 
1
     
1770000.00
 
3
1006404
 
4
     
1514515.84
 
8911.72
 
0.339494
     
1
 
0.000000
 
BELMONT
 
MA
 
02478
 
1
 
1
     
1725000.00
 
3
1006404
 
4
     
75933.00
 
6291.29
 
0.372139
     
1
 
0.000000
 
GUALALA
 
CA
 
95445
 
1
 
2
     
745000.00
 
3
1006404
 
4
     
131681.00
 
8879.38
 
0.236160
     
1
     
LADERA RANCH
 
CA
 
92694
 
1
 
1
     
1185000.00
 
3
1006404
 
4
     
289438.21
 
7376.28
 
0.273145
     
1
 
0.000000
 
HOUSTON
 
TX
 
77019
 
1
 
1
     
940000.00
 
3
1006404
 
4
     
66209.99
 
5983.24
 
0.223798
     
1
 
0.000000
 
BELLAIRE
 
TX
 
77401
 
1
 
1
     
760000.00
 
3
1006404
 
4
     
148997.76
 
4575.93
 
0.266453
     
1
 
0.000000
 
DENVER
 
CO
 
80220
 
1
 
1
     
1450000.00
 
3
1006404
 
4
     
216088.00
 
6028.20
 
0.266551
     
1
 
0.000000
 
ELLICOTT CIT
 
MD
 
21042
 
1
 
1
     
915000.00
 
3
1006404
 
4
     
53101.95
 
7713.19
 
0.341337
     
1
 
0.000000
 
NEW YORK
 
NY
 
10023
 
4
 
1
     
2250000.00
 
3
1006404
  
4
  
 
  
508319.22
  
13818.89
  
0.288487
  
 
  
1
  
0.000000
  
GARDEN CITY
  
NY
  
11530
  
1
  
1
  
 
  
2300000.00
  
3



Primary Servicer
 
Original Property
Valuation Date
 
Original Automated
Valuation Model
(AVM) Model Name
 
Original AVM
Confidence Score
 
Most Recent
Property Value2
 
Most Recent
Property Valuation
Type
 
Most Recent
Property Valuation
Date
 
Most Recent AVM
Model Name
 
Most Recent AVM
Confidence Score
 
Original CLTV
 
Original LTV
 
Original Pledged
Assets
 
Mortgage Insurance
Company Name
 
Mortgage Insurance
Percent
 
MI: Lender or
Borrower Paid?
 
Pool Insurance Co.
Name
 
Pool Insurance Stop
Loss %
1006404
 
20101101
                             
0.750000
 
0.750000
 
0
     
0
           
1006404
 
20101027
                             
0.800000
 
0.800000
 
0
     
0
           
1006404
 
20110115
                             
0.588235
 
0.588235
 
0
     
0
           
1006404
 
20101207
                             
0.608696
 
0.608696
 
0
     
0
           
1006404
 
20100830
                             
0.800000
 
0.729167
 
0
     
0
           
1006404
 
20101014
                             
0.753363
 
0.753363
 
0
     
0
           
1006404
 
20100928
                             
0.642781
 
0.642781
 
0
     
0
           
1006404
 
20101009
                             
0.800000
 
0.605750
 
0
     
0
           
1006404
 
20101105
                             
0.645161
 
0.645161
 
0
     
0
           
1006404
 
20101118
                             
0.438356
 
0.438356
 
0
     
0
           
1006404
 
20101109
                             
0.778704
 
0.428444
 
0
     
0
           
1006404
 
20101111
                             
0.539579
 
0.539579
 
0
     
0
           
1006404
 
20101124
                             
0.750400
 
0.750400
 
0
     
0
           
1006404
 
20101102
                             
0.654088
 
0.496855
 
0
     
0
           
1006404
 
20101029
                             
0.751772
 
0.628354
 
0
     
0
           
1006404
 
20101202
                             
0.732353
 
0.732353
 
0
     
0
           
1006404
 
20110111
                             
0.614286
 
0.376190
 
0
     
0
           
1006404
 
20101116
                             
0.670455
 
0.670455
 
0
     
0
           
1006404
 
20101026
                             
0.688584
 
0.688584
 
0
     
0
           
1006404
 
20101123
                             
0.800000
 
0.721569
 
0
     
0
           
1006404
 
20101114
                             
0.800000
 
0.800000
 
0
     
0
           
1006404
 
20101119
                             
0.687456
 
0.642485
 
0
     
0
           
1006404
 
20101110
                             
0.532881
 
0.465085
 
0
     
0
           
1006404
 
20101215
                             
0.800000
 
0.800000
 
0
     
0
           
1006404
 
20101129
                             
0.668083
 
0.530583
 
0
     
0
           
1006404
 
20101207
                             
0.712381
 
0.474286
 
0
     
0
           
1006404
 
20101214
                             
0.680000
 
0.680000
 
0
     
0
           
1006404
 
20101207
                             
0.621469
 
0.621469
 
0
     
0
           
1006404
 
20101222
                             
0.426087
 
0.426087
 
0
     
0
           
1006404
 
20101206
                             
0.732886
 
0.732886
 
0
     
0
           
1006404
 
20101202
                             
0.755274
 
0.755274
 
0
     
0
           
1006404
 
20101201
                             
0.712234
 
0.712234
 
0
     
0
           
1006404
 
20101206
                             
0.800000
 
0.800000
 
0
     
0
           
1006404
 
20101215
                             
0.561566
 
0.492600
 
0
     
0
           
1006404
 
20101210
                             
0.800000
 
0.800000
 
0
     
0
           
1006404
 
20100928
                             
0.444444
 
0.444444
 
0
     
0
           
1006404
  
20101129
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
0.646522
  
0.646522
  
0
  
 
  
0
  
 
  
 
  
 



Primary Servicer
 
MI Certificate
Number
 
Updated DTI
(Front-end)
 
Updated DTI
(Back-end)
 
Modification
Effective Payment
Date
 
Total Capitalized
Amount
 
Total Deferred
Amount
 
Pre-Modification
Interest (Note) Rate
 
Pre-Modification P&I
Payment
 
Pre-Modification
Initial Interest Rate
Change Downward
Cap
 
Pre-Modification
Subsequent Interest
Rate Cap
 
Pre-Modification
Next Interest Rate
Change Date
 
Pre-Modification I/O
Term
 
Forgiven Principal
Amount
 
Forgiven Interest
Amount
 
Number of
Modifications
 
Cash To/From Brrw at Closing
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
                                                               
1006404
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 



Primary Servicer
 
Brrw - Yrs at in Industry
 
CoBrrw - Yrs at in Industry
 
Junior Mortgage Drawn Amount
 
Maturity Date
 
Primary Borrower Wage Income (Salary)
 
Primary Borrower Wage Income (Bonus)
 
Primary Borrower Wage Income (Commission)
 
Co-Borrower Wage Income (Salary)
 
Co-Borrower Wage Income (Bonus)
 
Co-Borrower Wage Income (Commission)
 
Originator Doc Code
 
RWT Income Verification
 
RWT Asset Verification
1006404
 
6.15
     
0.00
 
2/1/2041
 
25611.73
                     
Full
 
2 years
 
2 Months
1006404
 
35
     
0.00
 
2/1/2041
 
26667.00
                     
Full
 
2 years
 
2 Months
1006404
 
20
     
0.00
 
2/1/2041
 
33999.98
                     
Full
 
2 years
 
2 Months
1006404
 
1
     
0.00
 
2/1/2041
                         
Full
 
2 years
 
2 Months
1006404
 
25
     
85000.00
 
2/1/2041
 
49976.87
                     
Full
 
2 years
 
2 Months
1006404
 
19
     
0.00
 
2/1/2041
 
21666.66
 
28689.00
                 
Full
 
2 years
 
2 Months
1006404
 
4
 
15
 
0.00
 
2/1/2041
 
1780.00
                 
7306.00
 
Full
 
2 years
 
2 Months
1006404
 
11.8
     
250000.00
 
2/1/2041
 
22303.00
                     
Full
 
2 years
 
2 Months
1006404
 
5.4
 
3.4
 
0.00
 
2/1/2041
 
30496.11
         
17500.00
         
Full
 
2 years
 
2 Months
1006404
 
20
 
5
 
0.00
 
2/1/2041
 
3000.00
         
3000.00
         
Full
 
2 years
 
2 Months
1006404
 
20
     
394042.00
 
2/1/2041
 
26666.66
                     
Full
 
2 years
 
2 Months
1006404
 
25
     
0.00
 
2/1/2041
 
33333.00
                     
Full
 
2 years
 
2 Months
1006404
 
27
     
0.00
 
2/1/2041
 
31250.00
                     
Full
 
2 years
 
2 Months
1006404
 
38
     
250000.00
 
2/1/2041
 
40912.80
                     
Full
 
2 years
 
2 Months
1006404
 
24
 
18
 
195000.00
 
2/1/2041
 
4839.75
         
12700.00
         
Full
 
2 years
 
2 Months
1006404
 
14
     
0.00
 
2/1/2041
 
14025.00
                     
Full
 
2 years
 
2 Months
1006404
 
30
     
500000.00
 
2/1/2041
 
53655.00
                     
Full
 
2 years
 
2 Months
1006404
 
16
     
0.00
 
2/1/2041
 
27916.67
 
10416.67
                 
Full
 
2 years
 
2 Months
1006404
 
21
     
0.00
 
2/1/2041
         
50598.00
             
Full
 
2 years
 
2 Months
1006404
 
25
 
25
 
100000.00
 
2/1/2041
 
49400.00
                     
Full
 
2 years
 
2 Months
1006404
 
10
     
0.00
 
2/1/2041
 
51166.72
                     
Full
 
1 year
 
2 Months
1006404
 
18
 
25
 
38000.00
 
2/1/2041
 
13991.00
         
1187.50
         
Full
 
2 years
 
2 Months
1006404
 
13
 
13
 
100000.00
 
2/1/2041
 
15376.41
         
6819.29
         
Full
 
2 years
 
2 Months
1006404
 
18
 
21
 
0.00
 
2/1/2041
 
24883.00
         
7391.00
         
Full
 
2 years
 
2 Months
1006404
 
20
     
165000.00
 
2/1/2041
 
19902.08
                     
Full
 
1 year
 
2 Months
1006404
 
18.2
     
500000.00
 
2/1/2041
 
35261.00
                     
Full
 
2 years
 
2 Months
1006404
 
5
 
40
 
0.00
 
2/1/2041
 
638.00
         
21114.00
         
Full
 
2 years
 
2 Months
1006404
 
9
     
0.00
 
2/1/2041
 
21542.00
 
11269.00
                 
Full
 
2 years
 
2 Months
1006404
 
15
     
0.00
 
2/1/2041
 
26250.00
                     
Full
 
2 years
 
2 Months
1006404
 
25.6
 
10.6
 
0.00
 
2/1/2041
 
10503.00
         
6402.75
         
Full
 
2 years
 
2 Months
1006404
 
11
     
0.00
 
2/1/2041
 
37599.00
                     
Full
 
2 years
 
2 Months
1006404
 
14
 
14
 
0.00
 
2/1/2041
 
10417.00
         
16588.00
         
Full
 
2 years
 
2 Months
1006404
 
19.1
 
9.1
 
0.00
 
2/1/2041
 
15274.05
         
11461.00
         
Full
 
1 year
 
2 Months
1006404
 
29
     
100000.00
 
2/1/2041
 
17173.48
                     
Full
 
2 years
 
2 Months
1006404
 
16
 
24
 
0.00
 
2/1/2041
 
17917.00
         
4698.54
         
Full
 
1 year
 
2 Months
1006404
 
16
 
10
 
0.00
 
2/1/2041
 
17579.00
         
5018.00
         
Full
 
2 years
 
2 Months
1006404
  
10
  
 
  
0.00
  
2/1/2041
  
20833.33
  
27068.00
  
 
  
 
  
 
  
 
  
Full
  
2 years
  
2 Months



 
21

--------------------------------------------------------------------------------

 
 
ASF RMBS DISCLOSURE PACKAGE


The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.
 
Field Number
Field Name
Field Description
Type of
Field
Data
Type
Sample
Data
Format
When
Applicable?
Valid
Values
Proposed
Unique Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard



2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of properties owned by the borrower that currently secure mortgage
loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income-- which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year -- YYYY Format).
Required only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
22

--------------------------------------------------------------------------------

 
 
ATTACHMENT 2


SALE AND SERVICING AGREEMENT
 
(Please refer to Exhibit 10.9 to Form 8-K filed by the Issuing Entity on
September 26, 2011)
 
 
23

--------------------------------------------------------------------------------

 

EXHIBIT D-3


INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER
 
On file with the Custodian



Name
 
Title
 
Specimen Signature
    
  
 
 
 
 
  
 
 
   
 
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


REQUEST FOR RELEASE OF DOCUMENTS


To: 
Wells Fargo Bank,
N.A.                                                                                    
Date:  _______________

751 Kasota Avenue
Minneapolis, MN  55414
Attn:  WFDC Release Department.


 
Re:
Custodial Agreement, dated as of September 1, 2011, among U.S. Bank National
Association, as Trustee, Wells Fargo Bank, N.A., as Custodian, Sequoia
Residential Funding, Inc., as Depositor, and Redwood Residential Acquisition
Corporation, as Seller



In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.
Mortgage Loan
Number:                                                                      Investor
Number:                                       


Mortgagor Name, Address & Zip
Code:                                                 Pool
Number:                                                


Reason for Requesting Documents (check one):


_______ 1. Mortgage Paid in Full


_______ 2. Foreclosure


_______ 3.  Substitution


_______  4. Other Liquidation


_______ 5. Non-liquidation                                        
Reason:__________________


For CMI Use Only:_____________


By:____________________________________________
 (Authorized Signature)


Printed Name ___________________________________


Servicer Name:______________________________ ____


Ship To Address: ________________________________


_________________________________

 
 

--------------------------------------------------------------------------------

 


Phone:                                ______  ________________

 
Custodian


Please acknowledge the execution of the above request by your signature and date
below:



        
Date
Signature
         
Documents returned to Custodian:
               
Date
Custodian
   

 
 
 

--------------------------------------------------------------------------------

 